 FOOD & COMMERCIAL WORKERS LOCAL 534 (SHOP 'N SAVE)169United Food and Commercial Workers MeatcuttersLocal534, Charteredby UnitedFood and Com-mercialWorkers InternationalUnion,AFL-CIO, CLC (Shop'N SaveWarehouse Foods,Inc.)andDennie R. Suchman.Case 14-CB-6688May 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 18, 1988, Administrative Law JudgeRichard L. Denison issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent Union filed ananswering brief to the General Counsel's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Michael T. Jamison,Esq, for the General Counsel.Barry J. Levine, Esq.,of St Louis, Missouri, for the Re-spondent.Dennie R Suchman,representing himselfDECISIONSTATEMENT OF THE CASERICHARD L DENISON, Administrative Law JudgeThis case was heard on January 12, 1988, in St Louis,Missouri, based on an order consolidating cases, consoli-dated complaint and notice of hearing in Cases 14-CA-19001 and 14-CB-6688, issued on November 2, 1987 al-leging violations of Section 8(a)(1) and (3) and Section8(b)(2) of the Act, respectively. Pursuant to a settlementagreement in Case 14-CA-19001, approved by the Re-gional Director on January 7, 1988, on that date the Re-gional Director issued an order severing cases and orderwithdrawing complaint and notice of hearing in Case 14-CA-19001. Accordingly, the sole issue in this proceedingiswhether or not the Respondent Union caused or at-tempted to cause the Employer to discriminate againstSuchman in violation of Section 8(a)(3) of the Act, asproscribed by Section 8(b)(2) of the ActThe Respondent's answer denies the allegations ofunfair labor practices alleged in the complaint. On theentire record in the case, including consideration of thebriefs and observation of the witnesses, I make the fol-lowingFINDINGS OF FACTIJURISDICTIONBased on the allegations of paragraph 2 of the com-plaint,admitted in paragraph 3 of the Respondent'sanswer, I find that Shop 'N Save Warehouse Foods, Incisnow, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.IILABORORGANIZATIONBased on the allegations in paragraph 3 of the com-plaint,admitted in paragraph 4 of the Respondent'sanswer, I find that the Respondent is, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the ActIIISUPERVISORSBased on the allegations of paragraph 4 A of the com-plaint,admitted in paragraph 4 of the Respondent'sanswer, and the stipulation of the parties, Joint Exhibit 1,Ifind that the following-named persons occupy the posi-tions set forth opposite their respective names, and arenow, and have been at all times material herein, supervi-sors of the Employer within the meaning of Section2(11) of the Act, and agents of the Employer within themeaning of Section 2(13) of the Act.Nancy MossVice President, EmployeeRelationsMichael HeislerStore ManagerStanley SwiecickiCo-ManagerIV. AGENTS OF THE RESPONDENTBased on the allegations of paragraph 4 B of the com-plaint,admitted in paragraph 5 of the Respondent'sanswer, I find that at all times material herein the follow-ing persons occupy the positions set forth opposite theirrespective names, and are now, and have been at alltimes material herein, agents of Respondent within themeaning of Section 2(13) of the ActRichard F Taylor, Sr PresidentFred L RaneySecretary-TreasurerFrank ScaturroBusiness RepresentativeV THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent and the Employer, Shop 'N SaveWarehouse Foods, Inc., have a collective-bargainingagreement, the term of which is July 27, 1986, to July22, 1989. The contract recognizes the Respondent as theexclusive bargaining agent for all the Employer's nonsu-pervisory employees in the area of "East St Louis andimmediate vicinity " Article II of that agreement is aunion-security clause that provides that, after the 30-dayperiod required by law, bargaining unit employees mustbecome and remain dues-paying members in good stand-ing of the Union as a condition of continued employ-294 NLRB No 15 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment Accordingly, the Employer is thereby required, onnotice from the Union, to discharge any bargaining unitemployee who has failed to timely pay his or her dues.For over 30 years, the Respondent has uniformlymaintained a policy of collecting dues on a quarterlybasisIn accordance with a written stipulation in evi-dence, it is established that the Respondent's dues are$63 per quarter, due on the first day of each calendarquarter If an employee-member has not paid his or herdues by the 15th day of the second month of a givenquarter, the Union mails a delinquency notice advisingthat person that if the dues are not paid by the end of thesecond month of the quarter, membership will be sus-pended and job removal may ensue Furthermore, a de-linquent dues charge of $15 will be added on the firstday of the second month of the quarter, and a reinstate-ment fee of $150 becomes due if the employee is sus-pended effective the first day of the third month. Finally,in the event the Union receives no response to the delin-quency notice, the Employer is advised to discharge theemployee for failure to pay dues The parties furtherstipulated thatDennie Robert Suchman, the ChargingParty, did not pay his $63 quarterly dues on April 1,1987, missed meetings in January and April of that year,and received a delinquent letter from the Union datedMay 15, 1987Credited portions of Suchman's testimony revealedthat he became employed by Shop 'N Save WarehouseFoods, Inc. on May 25, 1986, as a grocery clerk in theCompany's Cahokia, Illinois, store. Shortly before June1,1987, he became a produce clerk at the same location.About 30 days after he began working, he became andthereafter remained a member of the Respondent Such-man testified that union dues are paid either at the hall inperson, or by mail or leaving payment in the Union'ssecure drop box at the hall Payment may be in cash, orby check or money order. i He conceded that he waslate in making his dues payment for the first quarter of1987, but eventually paid plus a $15 late charge. He next"got behind" with respect to the second quarter duespayment due on April 1 of that year, and received bymail a quarterly dues statement reflecting that fact Thisstatement also contained a separate notation showing thatSuchman was also charged the Union's customary $1missed meeting penalty for being absent from the Janu-ary 1987 union meeting Thus, the total amount due wasshown to be $64. Suchman did not pay his dues, nor didhe respond in any manner to this communication Fur-thermore, he admitted being careless in that he did notread the portion of the document which cautioned,"Avoid delinquent chargesDues payments are due thefirst day of the first month of the quarter Late dues, $15,will be added the first day of the second month. Rein-statement fee, $150, will be added upon suspension thefirst day of the third month " As Suchman put it, "I usu-ally dust saw the note at the top part there."Suchman's procrastination resulted in the issuance ofthe standard delinquent letter by the Respondent on May15, 1987 In'addition to the $63 dues and the JanuaryiPayments found in the drop box when the office opens at 8 30 a inare credited as of the previous daymissedmeeting charge, this statement also separatelybilledSuchman $1 for missing the April 1987 unionmeeting, and a $15 dues late charge for not having paidhis dues by May 1, making the total amount due $80Suchman also ignored this notification, including the ad-monition at the bottom of the letter stating that if hisdues were not paid on or before May 31, 1987, his unionmembership would be suspended, he would be removedfrom his job, and that his employer was being notified,which might result in the termination of his employmentAt approximately the same time that he received thedelinquent letter, Suchman was approached at work byStoreManager Mike Heisler Heisler warned Suchmanthat the Union had contacted him, and if Suchman didnot pay his dues by Monday, June 1, Suchman would nolonger be able to work Suchman replied that he wouldtake care of itOn or about May 28, Respondent's representative,Frank Scaturro, called Co-Manager Stanley Swiecicktand told him that Suchman and employee Tony Cabiliswere late with their dues, and if they failed to pay theyshould not be permitted to work the following week.Suchman admits that Scaturro's message was relayed tohim by Swiecicki on May 28.Although the Respondent's office is not open on week-ends, the Union has a secure drop box for their members'convenience in making payments at times when the busi-ness office is closed Suchman was aware of this fact, asevidenced by his admission that he had previously usedthe drop box for this purpose Nevertheless, he chose towait untilMonday, June 1, before going to the hall topay his dues in person. He arrived between 11 30 p.mand noon, where he encountered Sheila Knibb, theUnion's secretary.' Suchman handed Knibb $80, the totalof the separate charges listed as the amount due in thedelinquent letter of May 15 As Knibb began writing areceipt for Suchman she stated, "Dennie, now, a rein-statement fee of $150 will be added to your next pay-ment because you are considered suspended as of thisdate " Knibb never had an opportunity to finish complet-ing the receipt, because Suchman became agitated andreached across the counter retrieving the money As hedid so he stated, "I'm not paying this I'm not payingyou any more I'm quitting I'm quitting as of today I'mgoing to the store right now and I'm quitting " Kmbb re-plied, "That is your prerogative," whereupon Suchmanleft the hall 3WhenBusinessAgent Frank Scaturro re-2Kmbb, whosenameis incorrectly spelled Knipp in other portions ofthe transcript, types correspondence, opens and distributes mail, processesmemberships, collects dues, and performs bookkeeping functions9 Suchman testified that he arrived at the union hall at 10 a in on June1,and after his brief conversation with Kmbb proceeded to the storewhere he arrived about 10 30 or I I a in This portion of his testimony isnot only inconsistent with that of Knibb, but also does not coincide withSwiecicki's uncontradicted statement that he arrived for work at thestore that day at 3 p in , before Suchman's arrival Suchman's version ofhis conversation with Knibb is fragmentary and less detailed than hers,but generally coincides with what Knibb related He admitted tendering$80, which he then retrieved when he became upset after learning that hehad been suspended and would be billed for a $150 reinstatement fee Healso conceded stating,"I said I give up I quit," "expounded on my feel-ings" and left the hall Knibb exhibited an excellent memory and an abili-ty to precisely recount in detail what she recalled To the extent her testi-mony differs significantly from that of Suchman, I credit Knibb FOOD&COMMERCIAL WORKERS LOCAL 534 (SHOP 'N SAVE)turned from lunch and Knibb described her confronta-tionwith Suchman,she requested that Scaturro callShop 'N Save "to verify the situation"Thereafter,Knibb had no further involvement with the problem aris-ing from Suchman's failure to pay his dues.Suchman arrived at the store shortly after 3 p m ,where he talked with Heisler and Swiecicki Suchman'saccount of what transpired was fragmentary,conclusion-ary, and vague.According to Suchman, he "tried to ex-plain to them what happened at the union hall."He said he had just come from there, had gone there topay the $80 he owed,and was told that he had to pay areinstatement fee of $150, which he did not have. Such-man claimed to have stated that he thought the Unionwould probably have called the store before his arrivalto tell the management he was no longer eligible to workthere Suchman said he "was hoping that they would beable to. . .help me in some way to call someone orsomething like thatto explain to them that, youknow, that. . .Iwasn't quitting my jobIwasn'tleaving there on my own because I wanted to " Such-man further stated that during the conversation Heislerwas called to the telephone,and when he returned said"thatwas them."Then the conversation continued butSuchman was unable to remember anything further thatwas saidAfter a time Heisler was called away to theoffice again,and Suchman remained for a while talkingto SwiecickiAgain Suchman was unable to rememberwhat was said Finally, Swiecicki returned to work,Suchman waited 5 or 10 minutes,and when no one re-turned to talk to him he left the store He claimed thatno one ever told him he was fired or was off the workschedule, or made any statement that defined his workstatus In response to a leading question he insisted thathe never told anyone he had quit Suchman had no fur-ther contact with store management for about 2 weeks,afterwhich he went to the store to see if he had a vaca-tion check waiting for him It was at this time,he stated,that someone told him he would not receive a check be-cause he did not give the Company the required 10 days'notice that he was quitting.Suchman eventually returnedto work at the store on September 1, 1987Stanley Swiecicki testified as a witness for the GeneralCounsel To the extent that his much more detailed andcomplete testimony differs from that of Suchman, Swie-cicki is credited.He testified that when Suchman arrivedat the store after 3 p.m. on June 1, he walked up toSwiecicki and Heisler, described how he had been to theunion hall, and stated that he was quitting because hecouldn't pay his dues Swiecicki had no response, butHeisler said he was sorry that Suchman could not payhis dues and asked if there was anything Suchman coulddo to get the money together"because it puts us in abind cause,you know, you are scheduled to work thisweek." Suchman answered there was no way he couldget the money together,that he dust could not do itSuchman left the store, and Heisler called the Company'spersonnel office in St.Louis for approval to take Such-man off the work schedule However, Suchman was notremoved from the schedule that day because St Louisapproval was not received171The Respondent concedes that under current Boardlaw it would be unlawful for the Union to seek Such-man's discharge for failure to pay the missed-meetingfees, or nonuniform fees or assessments,but insists that itdid not violate the Act in seeking to enforce Suchman'sobligation to pay his dues The General Counsel's argu-ment is two-foldCounsel for the General Counsel con-tends that the Union's dues are really monthly,and thuspart of Respondent's threatened job removal of Suchmanwas an effort to collect dues in advance of Suchman'sobligation to pay.It is also urged that the Union's con-duct was in part an effort to enforce the collection of thepenalty charges assessed to Suchman for missing meet-ings and for late payment of dues I disagree on bothcounts.It is well settled that under the terms of a validunion-securityprovision in its collective-bargainingagreement with an employer,like the one that exists be-tween Respondent and Shop 'N Save, the Union maylawfully request the discharge of an employee for failureto pay or tender his periodic dues and initiation fees It islikewisewell established that a union violates Section8(b)(2) of the Act when it seeks to invoke the enforce-ment provisions of the union-security clause for reasonsother than the employees'failure to pay or tender thosefeesThe circumstances of the instant case are clear andunambiguous.Suchman did not pay any of his uniondues.He made no effort to contact or otherwise discussthematterwith the Union until after the suspensiondeadlineAt no time did anyone from the Union eversuggest, orally or in writing, that the enforcement provi-sion of the union-security agreements would be invokedagainst Suchman for any reason other than his failure topay his dues A fair examination of the document datedMay 15, 1987, clearly reveals that the document is divid-ed into two separate and distinct parts by a heavy doubleline.The top portion constitutes the delinquent lettershowing a total amount due as of that date of $80, andan item by item breakdown of the amount that, in thisinstance,included two missed-meeting fines and a $15dues late charge.Nowhere on this portion of the docu-ment is Suchman threatened withjob removal for failureto pay the total amount due The only other statement inthis part of the document is that"duesmust be paid Jan-uary,April,July and October."The second portion ofthe document below the double separating line is headed"Statement"The statement portion of the documentmakes no reference whatsoever to fines, but simplyshows that Suchman owed $63 in dues It is at thebottom of the dues statement that there appears the ad-visement that,Your quarterly dues are now past due If theabove amount is not paid on or before May 31, 1987your union membership will be suspended and youwill be removed from your jobYour employer is also being notified and if youare removed from your job, your employer mayterminate your employment.Iam persuaded and find that this admonition plainly ap-plies only to Suchman's dues The fact that Suchman didnot even read the included statement,or for that matter 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbehaved likewise with respect to the April 1 quarterlydues statement he previously received, is attributable toSuchman's negligence and is no fault of the Union. Therelevant proscription contained in Section 8(b)(2) of theAct was clearly intended by Congress to protect em-ployees from a specific form of discrimination and wasnot designed to be a savings clause for the inattentiveMoreover, although it may be technically immaterial to adiscussion of the specific issue under consideration, thefact remains that the Union regularly and uniformlymade available to employees who were delinquent inpaying their dues and other charges, a liberal policy ofaccepting installment payments from employee membersunable to pay any lump sum However, the irate Such-man never made any effort to enter into any such ar-rangement for solving his problem even though he knewsuch a solution was available.Finally, I turn to the argument that the Union's quar-terly dues collection system is a device that enables it tocollect from employees money not yet owed Only by anobvious distortion of the facts can this conclusion bereachedUnder this reasoning, if carried to its ultimateabsurdity, any union that collects its dues on the first ofthe month instead of the end of the month violates theAct by collecting money not yet "due." Only by stretch-ing the facts to reach the conclusion that the Respondentactually has amonthly dues system, not a quarterlysystem, can it be deemed, by any stretch of the imagina-tion, that the Union is collecting money for periods forwhich there is no obligation to pay. The precedents citedby counsel for General Counsel are not conclusive Therecord evidence does not support such an assumptionSheila Knibb, who performs the bookkeeping, and Busi-nessRepresentative-SecretaryTreasurer of Local 534Fred Raney, each credibly testified that the Respondent'sdues have always been quarterly The fact that the cur-rent quarterly dues amount of $63 is evenly divisible bythree simply enables the Union to prorate dues on amonthly basis in the event an employee either becomes amember or leaves his employment in the midst of a quar-ter,thereby avoiding collecting from the employeemoney for which the Union rendered no services Thisprorating of dues is evidenced on the Union's computerprintout records enabling the auditors, who annually ex-amine the Union's books, to determine what part of aquarter for which the new or departing employee wasobligated to pay. I find that the General Counsel hasfailed in his burden of proof I therefore find that the Re-spondent has not violated Section 8(b)(2) of the Act, asalleged in the complaint.CONCLUSIONS OF LAW1The Respondent is a labor organization within themeaning of Section 2(5) of the Act2.The Employer, Shop 'N Save Warehouse Foods,Inc, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act3The Respondent has not violated Section 8(b)(2) ofthe Act, as alleged in the complaintUpon these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERRespondent's motion to dismiss the complaint is grant-edThe complaintis dismissed4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses